Citation Nr: 0403528	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision in 
which the RO granted service connection and assigned an 
initial 30 percent rating for post-traumatic stress disorder 
(PTSD), effective September 15, 1997.  The veteran filed a 
notice of disagreement (NOD) with the August 1998 rating 
decision in February 1999, and a statement of the case (SOC) 
was issued later that month.  The veteran submitted a 
substantive appeal in April 1999.  

In a February 2000 rating decision, the RO also denied the 
veteran's claim for total disability based on individual 
unemployability, and the veteran did not appeal this 
decision.     

In February 2001, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is associated with the claims 
file.  In April 2001, the Board remanded this matter to the 
RO for additional development.  After accomplishing the 
requested development, the RO continued the denial of the 
claim; hence, it has been returned to the Board for further 
appellate consideration.  

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has recharacterized the issue on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  




FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	Since the September 15, 1997 effective date of the grant 
of service connection, the veteran's PTSD has been 
manifested, primarily, by depressed mood, constricted affect, 
hypervigilance, paranoia, intrusive thoughts, social 
isolation, interpersonal difficulties, paranoia, flashbacks, 
sleep problems, and, later, suicidal thoughts; these symptoms 
suggest no more than occupational and social impairment with 
difficulties in most areas.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an initial 70 percent rating for PTSD, from September 15, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the February 1999 SOC , and the February 2000 and 
April 2003 supplemental SOCs (SSOCs), as well a June 2001 
letter, and, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with his 
appeal, and the bases for the denial of the claim.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been afforded ample opportunity to submit information 
and evidence.  

The Board also finds that the RO's June 2001 letter  
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO requested that 
the veteran provide information, and, if necessary, 
authorization, to enable it to attempt to obtain any 
outstanding medical evidence pertinent to the claim on 
appeal.  The RO's letter also invited the veteran to send in 
any evidence in his possession.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal and  well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the appellant.  As indicated 
above, the RO issued the February 1999 SOC, explaining what 
was needed to substantiate the claim, within a few short 
months after the August 1998 rating decision on appeal; the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, after the RO specifically notified the veteran of 
the VCAA duties to notify and assist in the June 2001 letter, 
the RO did not again adjudicate the claim until April 2003, 
well after the one-year period for response to such a notice 
letter.  See 38 U.S.C.A. § 5103(b)(1).  

Significantly, moreover, there is no indication whatsoever 
that there is any outstanding relevant evidence that the RO 
has not already obtained, or that there is any additional 
action is needed to comply with the duty to assist the 
veteran.  As indicated below, the RO has obtained the 
veteran's service medical records and VA medical treatment 
records, and has arranged for the veteran to undergo VA 
examination on two occasions in connection with the issue on 
appeal.  Moreover, the veteran has been given opportunities 
to submit evidence to support his claim. Significantly, no 
outstanding sources of pertinent evidence, to include from 
any treatment providers, has been identified, nor has either 
the veteran or his representative indicated that there is any 
outstanding pertinent evidence that has not been obtained.  
In fact, in an April 2003 Appeal Status Election Form, the 
veteran indicated that he had no further evidence to submit, 
and wished to expedite his appeal through electing 
certification of his appeal to the Board without waiting an 
additional 60 days following the RO's issuance of the most 
recent SSOC in his case.  Hence, the Board finds that any 
failure on VA's part in not fulfilling the VCAA notice 
requirements prior to initial RO adjudication of the claim is 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed.Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal at this 
juncture.

II.	Background

The veteran's Form DD-214 indicates that he served with the 
Army as a light weapons infantryman.  

The veteran filed his initial claim for service connection 
for PTSD in June 1997.

During a December 1997 VA psychiatric examination, the 
veteran described various combat related experiences during 
his service in Vietnam while in the infantry and later 
serving as a door gunner inside of an Army helicopter, and he 
identified these experiences as factors contributing to his 
present mental condition.  The veteran stated that when he 
returned from Vietnam that he experienced a variety of 
symptoms including nightmares, waking up frightened, 
flashbacks, a short temper, paranoia, and social isolation.  
He also stated that he began to react more intently to loud 
noises and to being unexpectedly bumped into.  The VA 
examiner noted in her report that the veteran had a "very 
constricted" affect, his mood was depressed and anxious, and 
that he had "all the symptoms of post-traumatic stress 
disorder," including nightmares, flashbacks, short temper, 
and startle reaction.  The examiner further noted that the 
veteran experienced some paranoia and problems with 
concentration, and he was socially a loner; he did have, 
however, a good memory, coherent thinking, a lack of suicidal 
or homicidal ideations, and no psychomotor retardation.  The 
examiner provided a diagnosis of PTSD, moderate and chronic, 
and she assigned a Global Assessment of Functioning (GAF) of 
60.  

The veteran in a January 1998 statement described the events 
that he believed contributed to his then pending claim for 
service connection for PTSD, and specifically recounted 
combat related experiences that he identified as causes of 
his current condition.  The veteran stated that as a result 
of his service in Vietnam, he developed a negative attitude 
towards his interactions with others, which in turn adversely 
affected relationships with spouses and co-workers.

A June 1998 report from the Department of the Army, Center 
for Research of Unit Records documented the involvement of 
the 334th Aviation Company, the veteran's unit of assignment 
from September 1966 to December 1966, in a wide range of 
military operations to include extensive combat actions, and 
resulting in casualties to members of the unit.  

In August 1998, the RO granted service connection and 
assigned an initial 30 percent rating for PTSD, effective 
September 15, 1997.  

In the veteran's March 1999 substantive appeal of the August 
1998 rating decision, the veteran stated that as a result of 
his PTSD he was unemployed.  He also stated that he was 
taking medication for PTSD related symptoms of depression, 
anxiety and sleep disturbance, and that if he did not attend 
weekly therapy sessions at the Atlanta Veterans' Center that 
he would be "out of control."  

A May 1998 statement from a therapist at the Atlanta Vet 
Center noted the veteran's continuing treatment for PTSD on a 
weekly basis, through both individual and group therapy.   

Outpatient treatment reports from the Atlanta VA Medical 
Center (VAMC) from  May 1998, from January 1999 to February 
1999, and from January 2000 to January 2001 documented the 
veteran's continuing symptoms of and treatment for PTSD.  
These records also indicated that the veteran's PTSD 
condition appeared to remain stable, and that some of the 
veteran's symptoms could be controlled through medication.

In a February 2000 rating decision, the RO continued its 30 
percent disability rating for PTSD, and the RO also denied 
the veteran's claim for total disability based on individual 
unemployability on the grounds that the veteran's 30 percent 
disability rating for PTSD did not meet the schedular 
requirement for individual unemployability, and that the 
veteran had not been found unable to secure substantially 
gainful occupation due to a service-connected disability.  
The veteran did not appeal the denial of his claim for total 
disability.  

During the  February 2001 hearing, the veteran mentioned a 
variety of personal problems related to his PTSD condition, 
including difficulties in relationships and interactions with 
others and in retaining employment, although the veteran did 
indicate that he consistently remained in contact with his 
children.  The veteran discussed his continuing treatment for 
PTSD through individual and group therapy, and stated that 
his PTSD condition had become worse since his initial VA 
psychiatric examination in December 1997.  The veteran also 
recounted that, as of the date of the hearing, he was last 
employed in December 1998 with a sheet metal company, and 
that he had been forced to retire from this job after an 
elbow injury.  

In April 2001, the Board remanded this matter to the RO for 
an  additional VA psychiatric examination and for additional 
VA medical records.

During a July 2001 VA psychiatric examination, the veteran 
recounted his PTSD related symptoms.  The VA examiner, the 
same examiner from the veteran's December 1997 VA psychiatric 
examination, noted symptoms of constricted affect, depressed 
mood, thoughts of suicide though with no actual intent, 
thoughts of hurting others with no actions taken upon these 
thoughts, social isolation, poor sleep, flashbacks, short 
temper, and hypervigilance.  The examiner also noted that the 
veteran experienced some paranoia, including thinking people 
were talking about him and were after him, keeping his blinds 
shut, and doing little on a daily basis beyond staying at 
home and watching television.  The examiner further noted 
that the veteran had some problems with intrusive thoughts, 
including one instance in which the veteran imagined that 
there were ghosts in his living room.  Additionally, the 
examiner stated that the veteran was well-groomed, and did 
not show signs of disorientation, serious memory loss, or 
irrelevant or illogical speech patterns.  The examiner 
provided an updated diagnosis of PTSD, severe and chronic, 
and she identified as contributing psychosocial stressors the 
accidental death of the veteran's father in 1983, the 
veteran's inadequate social support, and the veteran's 
unemployment.  The examiner also assigned a GAF of 45, and 
indicated as factors in this determination the veteran's 
"serious symptoms, presently suicidal thoughts, some 
homicidal ruminations in the past, depression, nightmares, 
flashbacks, with serious impairment in social and 
occupational function.  He has no friends and is unable to 
get a job."  

Medical records from the Atlanta VAMC from April 2001 to 
January 2003 indicated additional treatment for PTSD and 
related symptoms, including a time frame in which there was a 
limited improvement of some of the veteran's symptoms 
possibly due in part to his enrollment in and attendance at 
an unspecified school.


III.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current rating, assigned following the 
initial grant of service connection in the rating action on 
appeal, indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD has been rated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

After careful review of the record in light of the above-
cited criteria, and affording the veteran the benefit of the 
doubt (see 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b)), the 
Board finds that, since the effective date of the grant of 
service connection, the veteran's psychiatric symptoms have 
more nearly approximated the criteria for the 70 percent 
rating-that is, his symptoms are indicative of occupational 
and social impairment with deficiencies in most areas.  

The medical evidence of record indicates that three months 
following the September 15, 1997 effective date of the grant 
of service connection, as reflected in the report of a a 
December 1997 VA psychiatric examination, the veteran's 
condition had been manifested primarily by a constricted 
affect, depression and anxiety, sleep disturbance (to include 
nightmares), flashbacks, a short temper, a startle reaction, 
some paranoia and problems with concentration, and social 
isolation.  These symptoms have not only continued, but 
appear to have increased in severity, and the veteran later 
reported additional symptoms, to include  suicidal thoughts, 
as reflected in the report of the July 2001 VA psychiatric 
examination.  VA medical records and progress notes since the 
July 2001 examination indicated no more than limited 
improvement in some aspects of the veteran's mental 
condition.  These symptoms suggest no more than occupational 
and social occupational impairment with deficiencies in most 
areas.  

The Board also emphasizes that the GAFs assigned since the 
September 1997 effective date of the grant of service 
connection for PTSD are consistent with the assignment of no 
more than a 70 percent rating in this case. According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

On VA examination in December 1997, the examiner assigned a 
GAF of 60, and more recent outpatient treatment records 
reflect GAFs of 55 and 60.  According to the DSM-IV, a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(i.e., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  As indicated above, 
however, the actual symptoms noted during the examination 
seem to suggest greater impairment than that reflected by the 
assigned GAF score.  Moreover, also as indicated above, the 
more recent treatment records reflect only limited 
improvement associated with school attendance.  

The Board finds that the GAF score of 45 assigned by the July 
2001 examiner (in conjunction with the most comprehensive 
examination of record, as requested on remand, and, hence, 
the most persuasive medical evidence as to the severity of 
the  veteran's PTSD) is more consistent with the level of 
impairment contemplated by the 70 percent evaluation.  The 
July 2001 examiner assigned a GAF score of 45.  According to 
the DSM-IV, a GAF score of 41 to 50 suggests that psychiatric 
disability is manifested by serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).   This 
score, while indicative of serious impairment, is not 
consistent the degree of social and impairment contemplated 
in the maximum, 100 percent evaluation.
The Board emphasizes that, at no point since the effective 
date of grant of service connection has the veteran's PTSD 
met the criteria for the maximum 100 percent, evaluation 
under Diagnostic Code 9411.  As noted above, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to certain symptoms; however, the Board finds 
that those delineated symptoms are not characteristics of the 
veteran's disability.  The veteran has not been found to have 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, or persistent danger of hurting self or others; nor 
has he been shown to experience other symptoms characteristic 
of the 100 percent rating.  The extent and severity of the 
depression, sleep disturbances and flashbacks suffered by the 
veteran are more characteristic of the criteria for the 70 
percent rating.  Hence, the Board determines that the 
veteran's symptoms more closely approximate the criteria for 
a 70 percent rating.  

For all the foregoing reasons, the Board finds that, since 
the September 15, 1997 effective date of the grant of service 
connection, the veteran's overall disability picture, as 
reflected in the pertinent medical evidence of record, meets 
the criteria for a 70 percent, but no higher, rating.  


ORDER

An initial 70 percent evaluation for service-connected PTSD, 
from September 15, 1997, is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



